NOT DESIGNATED FOR PUBLICATION

                                              No. 123,442

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                       JUMA JELANI WRIGHT,
                                            Appellant.


                                   MEMORANDUM OPINION

        Appeal from Shawnee District Court; NANCY E. PARRISH, judge. Opinion filed September 17,
2021. Appeal dismissed.


        Peter Maharry, of Kansas Appellate Defender Office, for appellant.


        Steven J. Obermeier, assistant solicitor general, and Derek Schmidt, attorney general, for
appellee.


Before GREEN, P.J., ISHERWOOD, J., and MCANANY, S.J.


        PER CURIAM: Juma Jelani Wright appeals his probation revocation. Wright
pleaded guilty to domestic battery, in violation of K.S.A. 2018 Supp. 21-5414(a). The
trial court gave Wright 12 months' probation with an underlying sentence of 12 months in
jail. Wright was arrested for a probation violation and accrued 12 months of jail credit
before his revocation hearing. The trial court revoked his probation, imposed the
underlying sentence of 12 months in jail, and awarded 12 months of jail credit. Wright
argues that the trial court lacked jurisdiction to revoke his probation because he had




                                                    1
served time in excess of his underlying sentence. Because the issue here is moot, we
dismiss this appeal.


                                           FACTS

       Wright pleaded guilty to domestic battery in October 2018 after reaching a plea
agreement with the State. At sentencing, the trial court followed the plea agreement,
giving Wright 90 days in jail followed by 12 months' probation with an underlying jail
sentence of 12 months. Wright's sentence did not include any postrelease supervision.


       In December 2019, the State moved to revoke Wright's probation. Because of
several continuances and a change of defense counsel, the trial court could not conduct an
evidentiary hearing on probation revocation until October 2020. Because Wright
remained in custody during this time, he accrued over 400 days of jail credit.


       At the revocation hearing, Wright asserted that the trial court no longer had
jurisdiction because Wright had completed the underlying sentence of 12 months in jail.
The State argued that the trial court retained jurisdiction to revoke Wright's probation.
But the State agreed that Wright had completed his sentence and thus the trial court could
not impose a sanction, modify Wright's sentence, or extend probation.


       The trial court then heard evidence and found that Wright violated probation. The
trial court revoked Wright's probation, ordered him to serve the underlying sentence, and
granted jail credit exceeding his underlying sentence.


       Wright timely appeals his probation revocation.




                                             2
                                          ANALYSIS

       Wright argues that, although this case is moot, an exception allows for appellate
review. He argues that the issue is capable of repetition and presents a concern of public
importance. Because Wright does not show that the question has weight beyond a mere
academic curiosity, we dismiss his appeal.


       "Generally, Kansas appellate courts do not decide moot questions or render
advisory opinions." State v. Montgomery, 295 Kan. 837, 840, 286 P.3d 866 (2012). The
mootness doctrine is one of court policy, under which the court is to determine real
controversies about the legal rights of persons and properties that are actually involved in
the case properly before it and to adjudicate those rights in a way that is operative, final,
and conclusive. State v. Roat, 311 Kan. 581, 590, 466 P.3d 439 (2020); see State v.
Hilton, 295 Kan. 845, 849, 286 P.3d 871 (2012); Board of Johnson County Comm'rs v.
Duffy, 259 Kan. 500, 504, 912 P.2d 716 (1996).


       A bright-line test, such as a rule that a sentencing appeal is moot if the sentence is
completed, is contrary to Kansas law. Roat, 311 Kan. at 592. An issue on appeal will only
be dismissed as moot if it can be shown clearly and convincingly that the actual
controversy has ended, the only judgment that could be entered would be ineffectual for
any purpose, and the judgment would not impact any of the parties' rights. Mundy v.
State, 307 Kan. 280, 288-89, 408 P.3d 965 (2018); State v. Williams, 298 Kan. 1075,
1082, 319 P.3d 528 (2014). A case is not moot if "it may have adverse legal
consequences in the future." Montgomery, 295 Kan. 837, Syl. ¶ 4.


       Appellate courts commonly apply an exception when an issue "'is capable of
repetition and raises concerns of public importance.'" State v. Kinder, 307 Kan. 237, 244,
408 P.3d 114 (2018). "Public importance means more than that certain members of the
general public are interested in the decision of the appeal from motives of curiosity or


                                              3
because it may bear upon their individual rights or serve as a guide for their future
conduct." State v. Hayden, 52 Kan. App. 2d 202, 206, 364 P.3d 962 (2015).


       "The party asserting mootness generally bears the initial burden of establishing
that a case is moot in the first instance." Roat, 311 Kan. at 593. The burden then shifts to
the party opposing dismissal to show that dismissal would impair a substantial interest or
that an exception to the mootness doctrine applies. 311 Kan. at 593.


       Typically, when a person appealing a probation revocation completes his or her
sentence before the appeal is decided, "'[a]ny action this court might take in regards to his
[or her] probation revocation would be an idle act insofar as [the appellant's] rights in
[the] action are concerned.'" Montgomery, 295 Kan. at 841. This does not always mean
the appeal is moot, as this general rule has exceptions. In some cases, an appeal may
proceed after an appellant is released from prison if the appellant will suffer future
adverse legal consequences because of dismissing the appeal. See 295 Kan. 837, Syl. ¶ 4.


       Because Wright completed his sentence, the State meets its burden to establish
that the case is moot. The burden shifts to Wright to show that dismissal would impair a
substantial interest or that an exception to the mootness doctrine applies. Wright argues
that the issue here is capable of repetition and raises an issue of public concern. He
disputes the State's characterization of his circumstances as "'unique and rarefied.'"
Wright argues that the Kansas Sentencing Guidelines Act often imposes presumptive
probations which are one year or less. See K.S.A. 2020 Supp. 21-6804(a). Wright asserts
that the issue is common, listing previous revocation appeals that this court has dismissed
as moot because the probationer served out the underlying sentence while the case was
pending before this court. But Wright served his underlying sentence even before the trial
court revoked his probation. The State asserts that this phenomenon is not likely to
repeat. Wright contends that it is.



                                              4
       Assuming without deciding that Wright is correct, and the issue is capable of
repetition, Wright fails to show that the issue is of public importance. He does not show
that the decision in an appeal would bear upon the individual rights of future probationers
because he fails to show how the decision would bear upon his own rights. An issue on
appeal will only be dismissed as moot if it can be shown clearly and convincingly that the
actual controversy has ended, the only judgment that could be entered would be
ineffectual for any purpose, and the judgment would not impact any of the parties' rights.
Williams, 298 Kan. at 1082. The actual controversy ended when the trial court awarded
jail credit exceeding Wright's sentence and released him. Any judgment entered would be
ineffectual for any purpose, which is highlighted by the fact that Wright fails to argue
what result a judgment could have. Finally, Wright does not assert any right which a
judgment could impact. Wright fails to argue what rights a decision on the merits would
affect. He simply asserts that the issue is likely to repeat.


       Furthermore, Wright fails to argue that he would suffer future adverse
consequences. Also, the trial court did not order additional time in custody or compel
Wright to report to probation or postrelease supervision. But in Montgomery, Travis A.
Montgomery argued that his probation revocation was not moot because it might have
"'adverse legal consequences in the years to come.'" 295 Kan. at 842. Our Supreme Court
distinguished his case from an appeal of a conviction because the collateral consequences
of a conviction are tangible and immediate. The Montgomery court gave the example of a
defendant's criminal history score as one reason an appeal from a conviction would not
be moot simply because the defendant served his sentence. Courts must use criminal
history scores to calculate future sentences, so a conviction would have adverse legal
consequences in the future. 295 Kan. at 842. Montgomery argued that a probation
revocation similarly impacts future sentences, allowing future courts to find that he is not
amenable to probation. The Montgomery court rejected this argument, noting that
Montgomery admitted violating his probation. The Montgomery court explained that the



                                               5
fact of the violation impacts a future assessment of amenability to probation, not whether
the trial court revoked probation for that violation. 295 Kan. at 844.


       Tony R. Roat argued a different adverse consequence when this court dismissed
his probation revocation appeal as moot. He argued that his case was not moot because a
decision on the merits would affect his right to bring a legal malpractice claim against his
trial attorney. The Roat court agreed that the right to bring a legal malpractice suit is a
right or interest which could be affected by the dismissal of an appeal for mootness. But
the Roat court rejected the claim in Roat's case, ruling that he failed to present an
adequate theory of his malpractice action to preserve his appeal from dismissal based on
mootness. 311 Kan. at 594, 598. Wright offers even less than Montgomery and Roat,
giving no explanation for an ongoing right or interest to justify the exercise of the court's
remedial powers on his behalf.


       In short, Wright fails to show that the issue is of public importance because he
fails to argue which individual right would be at stake, either in his own case or for future
probationers. "The range of collateral interests that may preserve an appeal is wide." 311
Kan. at 594. But Wright does not explain which collateral interest preserves his appeal.
His failure to show that he has an interest in a decision in this case affirms his statement
in his appellate brief that the case "presents almost an academic question." Thus, this
confirms that the decision does not have public importance because it would not impact
the rights of future litigants either.


       For the preceding reasons, we dismiss Wright's appeal as moot.


       Appeal dismissed.




                                              6